J-A21039-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                          Appellee

                     v.

WILLIAM HECKMAN

                          Appellant                     No. 1847 WDA 2016


          Appeal from the PCRA Order entered November 2, 2016
            In the Court of Common Pleas of Allegheny County
 Criminal Division at Nos: CP-02-CR-0006074-1979; CP-02-CR-0006099-
                                  1979


BEFORE: BENDER, P.J.E., OLSON, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                        FILED NOVEMBER 9, 2017

      Appellant, William Heckman, appeals pro se from the November 2,

2016 order entered in the Court of Common Pleas of Allegheny County,

dismissing his petition for collateral relief filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.               Following

review, we affirm.

      On March 22, 1980, a jury convicted Appellant of first-degree murder

for the shooting death of his wife as well as recklessly endangering the life of

their young daughter.        The trial court denied Appellant’s post-verdict

motions and, on May 27, 1981, imposed a sentence of life in prison without

parole   for   murder,     while     suspending   the   sentence   for    reckless

endangerment. Appellant filed an appeal with this Court. By memorandum
J-A21039-17


decision dated October 29, 1982, we affirmed his judgment of sentence.

Our Supreme Court denied allocatur on October 19, 1983. Appellant did not

seek a writ of certiorari to the United States Supreme Court (according to

counsel appointed in prior            post-conviction proceedings1).    Therefore,

Appellant’s judgment was final 60 days later, on December 18, 1983.2

       Appellant filed his first petition for collateral relief pro se under the

Post Conviction Hearing Act, the PCRA’s predecessor. The court appointed

counsel who filed a supplemental petition on Appellant’s behalf. The PCRA

court ultimately dismissed the petition without a hearing on September 23,

1988. Appellant unsuccessfully appealed to this Court, although our record

does not include a copy of this Court’s Memorandum Opinion.

       Appellant filed a second petition for collateral relief on November 16,

1999, pursuant to the PCRA.           By order entered November 20, 2000, the

PCRA court dismissed the petition.             On January 18, 2011, in response to

Appellant’s third petition for collateral relief, the PCRA court issued a Rule
____________________________________________


1
  The background included herein is based on our review of the record,
including procedural and factual background provided by counsel appointed
for Appellant’s second post-conviction collateral proceedings. See No-Merit
Letter, 7/26/00, from J. Richard Narvin, Esquire, to the Honorable Donald
Machen.
2
  See U.S. Sup. Ct. R. 20 (effective June 30, 1980; amended August 1, 1984
at U.S. Sup. Ct. R. 20.1) (allowing 60 days to file petition for writ of
certiorari). United States Supreme Court Rule 13 is the current rule, which
allows 90 days to file a petition for writ of certiorari. See U.S. Sup .Ct. R.
13.



                                           -2-
J-A21039-17


907 notice of its intent to dismiss the petition. By order entered February

14, 2011, the court dismissed the petition for failure to raise a cognizable

claim under the PCRA.

       On August 25, 2016, Appellant filed a document titled, “Memorandum

of Law in Support of Motion to Dismiss/and Vacate Sentence Due to Lack of

‘Subject Matter Jurisdiction.’”       The PCRA court treated the document as a

PCRA petition.3 On September 15, 2016, the PCRA court issued a Rule 907

notice of its intention to dismiss the petition without a hearing noting, inter

alia, that the petition was untimely and that Appellant had failed to prove

any exception to the PCRA’s time bar.             On November 2, 2016, the court

issued    its   order    dismissing     the    petition   without   a   hearing   after

“independently review[ing] the record” and determining that “no purpose

would be served by any further proceedings.” Order, 11/2/16, at 1. This

timely appeal followed.        The PCRA court did not order Appellant to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b).




____________________________________________


3
  As mandated by 42 Pa.C.S.A. § 9542, “The action established in this
subchapter shall be the sole means of obtaining collateral relief and
encompasses all other common law and statutory remedies for the same
purpose that exist when this subchapter takes effect, including habeas
corpus and coram nobis.”



                                           -3-
J-A21039-17


      Appellant filed a brief with this Court. Before addressing the merits, if

any, of the issue Appellant asks us to consider, we must determine whether

either the PCRA court or this Court has jurisdiction over this matter.

      In accordance with 42 Pa.C.S.A. § 9545(b)(1), a PCRA petition must

be filed within one year of the date the underlying judgment became final

unless the petitioner proves an exception to the timeliness requirement. As

noted above, Appellant’s judgment became final on December 18, 1983. He

did not plead or prove any exception to the PCRA’s time bar.         Therefore,

because Appellant’s petition was filed well in excess of one year after his

judgment became final, his petition is untimely. As our Supreme Court has

explained, timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Cox, 146 A.3d 221, 227 (Pa. 2016). In this instance,

the PCRA court correctly concluded that Appellant’s petition was untimely

filed and properly dismissed the petition without a hearing.

      Due to the untimeliness of Appellant’s petition, the PCRA court lacked

jurisdiction to consider its merits.   This Court likewise lacks jurisdiction to

consider the issue Appellant raised in this appeal in light of the PCRA’s time

bar. Id.

      Even if the petition had been timely filed, Appellant would not be

entitled to relief.   First, Appellant contends that the order in question is a

1980 order imposing his life sentence rather than the November 2, 2016

order dismissing his PCRA petition.      Appellant’s Brief at 2 (unnumbered).


                                       -4-
J-A21039-17


Second, the issue presented in his brief asks if the evidence at trial was

sufficient and questions the trial court’s disallowance of a handwriting

expert.    Id. At 5 (unnumbered).              Because Appellant could have raised

sufficiency of evidence and evidentiary rulings as issues on direct appeal but

did not do so, his claim is not cognizable under the PCRA. See 42 Pa.C.S.A.

§ 1944(b); Commonwealth v. Heckman, 453 A.2d 1060 (Pa. Super.

1982) (unpublished memorandum).4

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/2017




____________________________________________


4
  The issues presented on direct appeal related to a written statement
improperly being sent out with the jury and with the jury charge.



                                           -5-